DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/2021 has been entered.
 
Allowable Subject Matter
Claims 1, 3-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	With respect to claim 1, the prior art of record fails to suggest or disclose a bidirectional power converter comprising a switched mode cycloconverter operable in an AC to DC mode for generating reactive power stored in a storage device of the bidirectional power converter and operable in a DC to AC mode for creating AC power from DC power, receiving a high-frequency AC signal created by the storage device and generating aC power having a desired amount of a reactive power component, wherein the bidirectional power converter is a resonant converter and generated the desired amount of the reactive power component as determined by a reactive power schedule.
	Here, the closest art Varma (20120205981), does not disclose a cycloconverter.  The lacking in Varma of including a cycloconverter such as Harrison (US 20090323380), can be overcome such as cited in the prior office action, but the references cited separately or together do not disclose an AC to DC 
 	With respect to claim 8, the prior art of record fails to suggest or disclose wherein the switched mode cycloconverter is operable in an AC to DC mode for generating reactive power stored in a storage device of the resonant power converter and operable in a DC to AC mode for creating AC power from DC power, receiving a high-frequency AC signal created by the storage device, and generating the AC power having the desired amount of the reactive power component.
 	With respect to claim 15, the prior art of record fails to suggest or disclose a bidirectional power converter, coupled to the DC source for receiving the Dc power, comprising a switched mode cycloconverter operable in a AC to DC mode for generating reactive power stored in a storage device of the bidirectional power converter and operable in a DC to AC mode for creating AC power from DC power, receiving a high-frequency AC signal created by the storage device. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524.  The examiner can normally be reached on M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Lincoln Donovan can be reached on M-th (8:00am-4:00pm).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHAREEM E ALMO/Examiner, Art Unit 2849                                                                                                                                                                                                        /LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842